ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that PHILIP J. BATTAGLIA of CLIFTON, who was admitted to the bar of this State in 1981, be suspended from the practice of law for a period of three months for the possession of cocaine, conduct in violation of RPC 8.4(b), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from practice for a period of three months, effective May 22, 1995, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said PHILIP J. BATTAGLIA as an attorney at law of the State of New Jersey; and it is further
ORDERED that PHILIP J. BATTAGLIA be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that PHILIP J. BATTAGLIA reimburse the Disciplinary Oversight Committee for appropriate administrative costs.